THE COURT.
This is a companion action to McMahon v. Grimes (Sac. No. 4115), ante, p. 526 [275 P. 440], this day decided by this court. The plaintiffs in the present action, as stated in the opinion filed in action No. 4115, purchased a lot in the Hallwood tract from the defendant Bank through and by reason of representations made to them by defendant Grimes. These representations were the same representations upon which the McMahons relied in making their purchase, said representations having been made to the plaintiffs in each action under the same conditions and circumstances. They were found to be false and fraudulent as to the plaintiffs in each action. The same defenses were interposed in each action, and upon this appeal the defendants make the same contentions for a reversal of the judgment in this action as were made and considered in the action already decided. [1] For the reasons stated in said opinion and upon the authority of McMahon v. Grimes, supra, the judgment in the present action is affirmed.
 *Page 1